Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of the invention of Group I, claims 24-42 drawn to a package in the reply filed on 9/30/21 is acknowledged. Claims 43-47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. An action on the merits of claims 24-42 follows.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24-27, 29-30, 34-38 and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ivanov et al. (5,868,244). The claims for examination in the subject application are substantially the same as . 
Thus, to summarize the rejection, and referring to independent claim 24 and Figs 11-12A in Ivanov, the claimed first member can be the upper planar member 350, the claimed second member can be the lower planar member 360 and the claimed cavity in the second member can be cavity 370. 
The claimed peripheral seal member can be peripheral seal 310.
The claimed at least one opening can be vent opening 380.
The claimed microbial-resistant barrier can be barrier membrane 390.
The claimed sealable member can be seal 340.
Additionally, the features of the Figs 11-12A embodiment are similar to those in the other Ivanov embodiments, and in some cases they are described in greater detail in the description of those other embodiments. Therefore, as was the case in the parent application, it is apparent from a review of Ivanov that some features of the instant 
Thus, for example, the above noted barrier has a barrier seal as recited in claim 30. Note column 9 first paragraph. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 28, 31-33, 39-40 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Ivanov. Ivanov may not disclose the features of these claims. However, it would have been obvious in view of the disclosure in Ivanov to construct the Ivanov packages in the manner claimed in order to provide more suitable packaging for particular .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418. The examiner can normally be reached Monday-Thursday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished 





/JACOB K ACKUN/Primary Examiner, Art Unit 3736